Citation Nr: 1819687	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  13-16 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L Zadora, Senior Counsel

INTRODUCTION

The Veteran had active duty service from June 1969 to February 1973.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a December 2011 rating decision of the Honolulu, Hawaii Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2014, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the record.

In February 2016 and June 2017, the Board remanded the instant matter for additional development.


FINDING OF FACT

GERD is not shown to be causally or etiologically related to any disease, injury, or incident in service and was not caused or aggravated by the service connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for GERD, to include as secondary to service connected PTSD, have not been met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

In the instant case, VA's duty to notify was satisfied by letters sent in June 2010 and January 2011.  Neither the Veteran nor his representative have alleged that he has received inadequate notice.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R.           § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R.        § 3.159.  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the present case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for the equitable resolution of the issue decided herein has been obtained.  Specifically, the Veteran's service treatment records, as well as VA and private treatment records, have been obtained and considered.  

VA obtained opinions in June 2016 and June 2017 in connection with the issue on appeal.  These opinions are adequate to decide the issue of entitlement to service connection as they fully addresses whether the Veteran's GERD was related to his service and/or service connected PTSD considered all of the pertinent evidence of record.  Additionally, the physician provided a complete rationale, relying on and citing to the records reviewed, and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issue of entitlement to service connection for a GERD has been met. 

The Veteran's representative argued in the January 2018 Informal Hearing Presentation that the VA opinion was inadequate as there was no evidence that the VA physician afforded due consideration to the Veteran's lay evidence and that there was no evidence that the examining physician was a gastrointestinal specialist with competence in evaluating and treating GERD.  However, the VA physician explicitly acknowledged the Veteran's reported history of heartburn during service in the June 2017 addendum opinion and explained that heartburn regularly occurs as an acute and transitory symptom with no relation to GERD and that the Veteran had not been diagnosed with GERD during service.  This argument is without merit.

The Board notes that the VA examiner that provided the June 2016 and June 2017 addendum opinions is an attending physician.  In the case of competent medical evidence, the VA benefits from a presumption that it has properly chosen a person who is qualified to provide a medical opinion in a particular case.  Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  Viewed correctly, the presumption is not about the person or a job title; it is about the process.  Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013).  Even though the law presumes that VA has selected a qualified person, the presumption is rebuttable. Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  A claimant challenging the qualifications of a VA-selected examiner must set forth specific reasons why the expert is not qualified to give a competent opinion.  Id.  In the absence of clear evidence to the contrary, VA medical examiners are presumed competent.  Sickels, 643 F.3d at 1366.  Physicians clearly have sufficient medical training and expertise to render a competent medical opinion.  See Williams v. Brown, 4 Vet. App. 270, 273 (1993) (finding opinions of a VA registered nurse therapist competent medical testimony and requiring the Board to provide reasons or bases for finding those opinions unpersuasive).  One with sufficient medical education and training is competent to provide diagnoses, statements and opinions for the purposes of adjudication.  See Cox v. Nicolson, 20 Vet. App. 563, 569 (2007).  Neither the Veteran nor his representative has provided any argument as to why a gastrointestinal specialist-as opposed to a physician-would be necessary to render an etiology opinion in this case.  As the Veteran's representative has simply asserted that the examining physician is not competent to render an opinion on the issue because he did not specialize in gastroenterology, the Board finds that these allegations are insufficient to support the finding of an inadequate medical opinion.   The examiner was a physician, one with sufficient medical education and training to provide a competent opinion for the purposes of adjudication.   Aside from this, the representative did not allege any specific reasons that sufficiently challenge the examiner's competency.   This argument is therefore without merit.

Furthermore, Board finds there has been substantial compliance with the Board's February 2016 and June 2017 remand directives as to this issue and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).   Addendum etiology opinions were obtained in June 2016 and in June 2017.  Therefore, the Board finds that there has been substantial compliance with its February 2016 and June 2017 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include peptic (gastric or duodenal) ulcers, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309 (a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities, to include GERD, which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R.                  § 3.310(b). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran contends that his GERD had its onset in service or was the result of his service connected PTSD.  In a June 2010 statement, the Veteran attributed his GERD to his PTSD and the constant knowledge that the next attack could be his last.  In a September 2014 hearing, the Veteran testified that his PTSD and stress resulted in his GERD.

Service treatment records reflect the Veteran's complaints of pain in the pericardial area for 12 hours and an impression of possible reflux esophagitis or rule-out right bundle branch block.  There is no indication that this impression was ever confirmed.  A February 1973 service discharge examination found the Veteran's abdomen to be normal and there were no complaints of GERD or reflux noted.

Post-service treatment records document a finding of GERD in March 1995.

The preponderance of the evidence is against the Veteran's claim for service connection for GERD.  While the evidence of record shows that the Veteran has a currently diagnosed GERD, the probative evidence of record demonstrates that such is not related to his service.  In this regard, the Board places great probative weight on the VA physician's June 2017 opinion that it was less likely than not (less than 50 percent probability) that the Veteran's GERD was incurred in or caused by the claimed in-service injury, event or illness.  The physician's rationale included that that the Veteran was diagnosed with GERD in April 2011, that GERD was a diagnosis rendered when there is reflux of stomach contents into the esophagus as a result of a dysfunctional lower esophageal sphincter and that a review of the Veteran's service treatment records did not show a diagnosis of GERD or reported reflux.  The physician noted that although the Veteran had a history of heartburn during service, heartburn regularly occurred as an acute and transitory symptom with no relation to GERD.  The physician further reasoned that a history of heartburn in service was not evidence of GERD in service nor diagnostic of GERD in service and that a diagnosis of GERD did not occur until many years after service with the onset of reflux symptoms following service.  
In a June 2016 opinion, the VA physician opined that it was less likely than not (less than 50% probability) that the Veteran's GERD was proximately due to or the result of his service connected PTSD and that it was less likely than not aggravated beyond its natural progression by the service-connected PTSD.  The physician reasoned that GERD was a diagnosis rendered when there is a reflux of stomach contents into the esophagus as a result of a dysfunctional lower esophageal sphincter, that PTSD had no effect on the lower esophageal sphincter and that PTSD therefore cannot cause nor aggravate GERD.  The physician noted that this determination was consistent with the medical literature in which no reliable and objective studies found that PTSD caused and/or aggravated GERD, that people who were anxious were known to have a heightened awareness and that this heightened awareness (greater sensitivity) did not result in an actual increase in GERD symptoms but simply made the GERD symptoms that are always present more noticeable.  The physician further noted that the prevalence and severity of GERD increased with age and GERD was a progressive condition that naturally worsened with age for which a baseline cannot be established.

These opinions had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  No contrary probative medical opinion is of record.

The Board notes that an April 2011 VA examiner opined that it did not appear as likely as not that the Veteran's GERD was secondary to his PTSD.  However, this examiner also stated that there was clear correlation between GERD symptoms and psychological stress including PTSD as there does appear to be a greater sensitivity to acid reflux in people experiencing greater stress.  The VA examiner also opined that it does not appear at least as likely as not that the Veteran's acid reflux disorder was secondary to anxiety and psychological stress, that it was possible that the Veteran may have worsening symptoms of GERD from stress, anxiety and other findings related to GERD and that it was not likely that the acid reflux was caused by the PTSD.  However, the speculative terminology used by this physician does not provide a sufficient basis for an award of service connection.   See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).   As such, this opinion is being afforded little, if any, probative weight. 

The Veteran has contended that his GERD is the result of his service and/or service connected PTSD and that his representative has generally alleged on his behalf that this disability was the result of his service and/or the service connected PTSD.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's GERD and any instance of his service and/or service connected PTSD to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Specifically, while the Veteran is competent to describe his current GERD symptoms and his representative is competent to describe his observations of the Veteran's symptoms, the Board accords their statements regarding the etiology of such a disorder little probative value as they are not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of diagnostic testing.  In the instant case, there is no suggestion that the Veteran and/or his representative have had any medical training.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran, and/or his representative are nonprobative evidence.  

In light of the foregoing, the Board concludes that GERD is not shown to be causally or etiologically related to any disease, injury, or incident in service and was not caused or aggravated by the service connected PTSD.  Consequently, service connection for such disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for GERD.  As such, that doctrine is not applicable in the instant claim, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for GERD, to include as secondary to service connected PTSD, is denied.


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


